Third District Court of Appeal
                               State of Florida

                         Opinion filed April 21, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                              No. 3D21-270
                 Lower Tribunal Nos. 413283-X, A3F5V1P,
                           A3CI41P & 19-276AC
                            ________________


                        Oksana Palamarchuk,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


    An Appeal from the County Court for Miami-Dade County, Edward K.
Newman, Judge.

    Klein Glasser Park & Lowe, P.L., and Andrew M. Feldman and
Dominique Brown; Scott F. Kotler, P.A., and Scott F. Kotler, for appellant.

      Katherine Fernandez Rundle, State Attorney, and Alex Bergida,
Assistant State Attorney, for appellee.


Before LOGUE, SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed.